DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed 12/07/2021 is acknowledged.  Claims 1, 4-14 and 16-19 are pending.  Claims 1, 4, 9, 13 and 19 are withdrawn.  Claims 2-3, 15 and 20 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claimss 5-8, 10-12, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 4243605 to Bosch Siemens Hausgeraete GmbH (“Bosch” and see translation with the Office action mailed 09/14/2021) in view of DE 3913355 to Licentia GmbH (“Licentia” and note translation with the Office action mailed 6/25/2021) and in further view of US 2005/0183746 to McKee et al. (“McKee”).
Regarding claim 5, Bosch teaches a method of operating a dishwasher (translation, first page, paragraph beginning “The invention relates”) comprising: supplying liquid to a reuse tank (note ref. 20, 20’, 20”) disposed within a cabinet (note Figs, 1-3, ref. 6, 6’, 6”, translation, sixth page, paragraph beginning “In the embodiments”) of a dishwasher for subsequent use with the dishwasher (translation, fourth page, last paragraph, fifth page, paragraph beginning “At the end”).
Bosch does not explicitly teach monitoring a period of time that the liquid is within the reuse tank; and draining the liquid from the dishwasher when the period of time is greater than a predetermined period of time.  Licentia teaches a method of using a dishwasher (translation, abstract) including monitoring a period of time that liquid is within reuse storage; and draining the liquid from the 
Bosch and Licentia disclose heating the liquid (Bosch, translation, page 1, paragraph beginning “The invention relates”), but do not explicitly teach the method including, before draining the liquid from the dishwasher, providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the reuse tank.  McKee teaches a method of operating a dishwasher (abstract) and discloses that commercial hot water sanitizing dishwashers have a standard, met by some residential dishwashers, which includes, inter alia, delivery of a minimum of 3,600 HUEs (heat unit equivalents at the surface of the dishes), with varying amounts of HUEs being added for each second that the surface of the dishes is at a temperature above 143 F during the rinse cycles (para [0005] – [0007]), which is a function of time and temperature (para [0011]), and discloses the desire to surpass that standard with a residential dishwasher (para [0013] – [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bosch/Licentia method in view of McKee wherein it includes before draining the liquid from the dishwasher, providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the reuse tank, with a reasonable expectation of success, in order to achieve the HUE standard required for commercial hot water sanitizing dishwashers and desirable for residential dishwashers and since the reuse liquid is intended to be reused before it become better to drain it.


Regarding claim 7, Bosch discloses a method wherein supplying liquid to the reuse tank comprises directing liquid to the reuse tank during a “intermediate rinsing” step, which is between a “cleaning” step and a “rinsing” step, and that it was known to use water (translation, first page, paragraph beginning “There are suggestions”) and detergent (translation, second page, first paragraph). Thus, it can be reasonably expected that the liquid in the “intermediate rinsing” step would contain water and detergent (less detergent than in the “cleaning step”, but more detergent than in the “rinsing” step).  Since the present specification appears to describe a wash phase as a situation wherein the liquid is a mixture of detergent and water (see, e.g., paragraph [0011]), the “intermediate rinsing” step of Bosch appears to read on the claimed “wash phase”.
Even if the Bosch “intermediate rinsing” step doesn’t read on the claimed “wash phase”, it is noted that there a finite number of phases in a wash cycle (pre-wash, wash, rinse, dry, etc.) and the skilled artisan would have found it obvious to try the Bosch/Licentia/McKee method wherein the liquid is from a wash phase of the wash cycle with predictable results.  It is further noted that the present specification does not appear to demonstrate the criticality of the liquid being from the wash phase (see, e.g., the present specification at para [0035]).
Regarding claim 8, Bosch discloses a method wherein supplying liquid to the reuse tank comprises directing liquid to the reuse tank during a “intermediate rinsing” step, which is between a “cleaning” step and a “rinsing” step, and that it was known to use water (translation, first page, paragraph beginning “There are suggestions”) and detergent (translation, second page, first paragraph). Thus, it can be reasonably expected that the liquid in the “intermediate rinsing” step would contain water and detergent (less detergent than in the “cleaning step”, but more detergent than in the 
Even if the Bosch “intermediate rinsing” step doesn’t read on the claimed “wash phase”, it is noted that there a finite number of phases in a wash cycle (pre-wash, wash, rinse, dry, etc.) and the skilled artisan would have found it obvious to try the Bosch/Licentia/McKee method wherein the liquid is from a wash phase of the wash cycle with predictable results.  It is further noted that the present specification does not appear to demonstrate the criticality of the liquid being from the wash phase (see, e.g., the present specification at para [0035]).
Bosch discloses cleaning wash ware (translation, first page, paragraph beginning “The invention relates”), but does not explicitly cleaning utensils.  When faced with the need for cleaning utensils, the skilled artisan would have found it obvious to try the Bosch/Licentia/McKee method wherein the dishwasher cleans utensils, with a reasonable expectation of success, since it is disclosed as effective for cleaning wash ware in a dishwasher.  Further, it can be reasonable expected that the liquid would contain soils washed away from the utensils during the wash cycle since the liquid has been used to clean the utensils.
Regarding claim 10, Bosch and Licentia disclose the use of a wash tub (Bosch translation, fifth page, paragraph beginning “At the end”, note ref. 3, 3’, 3”) but do not explicitly teach the method wherein supplying liquid to the reuse tank of the dishwasher comprises (i) collecting liquid in a sump affixed to a wash tub of the dishwasher and (ii) supplying liquid from the sump to the reuse tank.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Bosch/Licentia method as was known wherein supplying liquid to the reuse tank of the dishwasher comprises (i) collecting liquid 
Regarding claim 11, Bosch discloses a method wherein supplying liquid to the reuse tank comprises directing liquid to the reuse tank during a “intermediate rinsing” step, which is between a “cleaning” step and a “rinsing” step, and that it was known to use water (translation, first page, paragraph beginning “There are suggestions”) and detergent (translation, second page, first paragraph). Thus, it can be reasonably expected that the liquid in the “intermediate rinsing” step would contain water and detergent (less detergent than in the “cleaning step”, but more detergent than in the “rinsing” step).  Since the present specification appears to describe a wash phase as a situation wherein the liquid is a mixture of detergent and water (see, e.g., paragraph [0011]), the “intermediate rinsing” step of Bosch appears to read on the claimed “wash phase”.
Even if the Bosch “intermediate rinsing” step doesn’t read on the claimed “wash phase”, it is noted that there a finite number of phases in a wash cycle (pre-wash, wash, rinse, dry, etc.) and the skilled artisan would have found it obvious to try the Bosch/Licentia/McKee method wherein the liquid is from a wash phase of the wash cycle with predictable results.  It is further noted that the present specification does not appear to demonstrate the criticality of the liquid being from the wash phase (see, e.g., the present specification at para [0035]).
Further, since Bosch discloses the dishwasher components being within a cabinet (note Figs, 1-3, ref. 6, 6’, 6”, translation, sixth page, paragraph beginning “In the embodiments”), the wash cycle would occur within the cabinet of the dishwasher. 
Regarding claim 12, Bosch discloses a method wherein supplying liquid to the reuse tank comprises directing liquid to the reuse tank during a “intermediate rinsing” step, which is between a “cleaning” step and a “rinsing” step, and that it was known to use water (translation, first page, paragraph beginning “There are suggestions”) and detergent (translation, second page, first paragraph). 
Regarding claim 14, Bosch and Licentia disclose the use of a wash tub (Bosch translation, fifth page, paragraph beginning “At the end”, note ref. 3, 3’, 3”) and pumping to a drain conduit (Bosch, translation, fifth page, first paragraph, note ref. 12, 12’, 12”) but do not explicitly teach the method wherein draining the liquid from the reuse tank comprises supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher and actuating a drain pump that fluidly couples the sump to a drain conduit.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Bosch/Licentia/McKee method as was known wherein draining the liquid from the reuse tank comprises supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher and actuating a drain pump that fluidly couples the sump to a drain conduit, with a reasonable expectation of success, since they were known as effective for collecting liquid.

Regarding claim 16, Bosch teaches a method of operating a dishwasher (translation, first page, paragraph beginning “The invention relates”) comprising: supplying liquid to a reuse tank (note ref. 20, 20’, 20”) disposed within a cabinet (note Figs, 1-3, ref. 6, 6’, 6”, translation, sixth page, paragraph beginning “In the embodiments”) of a dishwasher for subsequent use with the dishwasher (translation, fourth page, last paragraph, fifth page, paragraph beginning “At the end”).
Bosch does not explicitly teach monitoring a period of time that the liquid is within the reuse tank; and draining the liquid from the dishwasher when the period of time is greater than a predetermined period of time.  Licentia teaches a method of using a dishwasher (translation, abstract) including monitoring a period of time that liquid is within reuse storage; and draining the liquid from the 
Bosch and Licentia disclose the use of a wash tub (Bosch translation, fifth page, paragraph beginning “At the end”, note ref. 3, 3’, 3”) and heating the liquid (Bosch, translation, page 1, paragraph beginning “The invention relates”), but do not explicitly teach before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, (ii) providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the sump, and (iii) resupplying the liquid from the sump to the reuse tank.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Bosch/Licentia method as was known wherein it includes before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, with a reasonable expectation of success, since they were known as effective for collecting liquid.
McKee further discloses that commercial hot water sanitizing dishwashers have a standard, met by some residential dishwashers, which includes, inter alia, delivery of a minimum of 3,600 HUEs (heat unit equivalents at the surface of the dishes), with varying amounts of HUEs being added for each second that the surface of the dishes is at a temperature above 143 F during the rinse cycles (para [0005] – [0007]), which is a function of time and temperature (para [0011]), and discloses the desire to 
Regarding claim 17, Bosch and Licentia disclose the use of a wash tub (Bosch translation, fifth page, paragraph beginning “At the end”, note ref. 3, 3’, 3”) and heating the liquid (Bosch, translation, page 1, paragraph beginning “The invention relates”), but do not explicitly teach before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, (ii) providing at least 3600 Heat Equivalent Units to the liquid while the liquid is in the sump, and (iii) resupplying the liquid from the sump to the reuse tank.  The use of sumps was well known in the art as effective for collecting liquid (see, e.g., McKee at, inter alia, para [0051]), and the skilled artisan would have found it obvious to modify the Bosch/Licentia method as was known wherein it includes before draining the liquid from the dishwasher, (i) supplying the liquid from the reuse tank to a sump affixed to a wash tub of the dishwasher, with a reasonable expectation of success, since they were known as effective for collecting liquid.
McKee further discloses that commercial hot water sanitizing dishwashers have a standard, met by some residential dishwashers, which includes, inter alia, delivery of a minimum of 3,600 HUEs (heat unit equivalents at the surface of the dishes), with varying amounts of HUEs being added for each second that the surface of the dishes is at a temperature above 143 F during the rinse cycles (para [0005] – [0007]), which is a function of time and temperature (para [0011]), and discloses the desire to surpass that standard with a residential dishwasher (para [0013] – [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the Bosch/Licentia .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 4243605 to Bosch Siemens Hausgeraete GmbH (“Bosch” and see translation with the Office action mailed 09/14/2021) in view of DE 3913355 to Licentia GmbH (“Licentia” and note translation with the Office action mailed 6/25/2021) and US 2005/0183746 to McKee et al. (“McKee”), and in further view of US 5,725,001 to Vegel (“Vogel”).
Regarding claim 18, Bosch, Licentia and McKee disclose supplying the liquid from the reuse tank to a wash tub of the and resupplying the liquid back to the reuse tank from the wash tub dishwasher (Bosch, translation, fifth page, paragraph beginning “At the end”, note ref. 3, 3’, 3”), and that the use of detergent was known to use water (Bosch, translation, second page, first paragraph), but do not teach adding detergent to the liquid, and that doing these steps being after a monitored pH of the liquid supplied to the reuse tank falls below a predetermined value.   Vogel teaches a dishwashing method (abstract) and discloses monitoring a pH of the liquid (abstract), that a too high pH risks residual alkalinity on the dishes (col. 1, lines 19-31) and adding detergent (col. 1, lines 55-57) for washing dishes.  When faced with the need for washing dishes, the skilled artisan would have found it obvious to modify the Bosch/Licentia/McKee method in view of Vogel wherein it includes monitoring the pH of the liquid supplied to the reuse tank; and after the pH of the liquid falls below a predetermined pH, supplying the liquid from the reuse tank to a wash tub of the dishwasher, and adding detergent to the liquid, and then resupplying the liquid back to the reuse tank from the wash tub, with a reasonable expectation of success, in order to inhibit residual alkalinity on the dishes.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the Office misinterprets the scope and content of both Bosch and Licentia since, it is alleged, the Office states that Bosch and Licentia both disclose heating the liquid, even though Bosch does not mention the heating in the context of heating captured liquid to sanitize the liquid while in storage and Licentia does not disclose heating liquid at all (remark, paragraph bridging pages 8 and 9), it is initially noted that the problem resides not with misinterpretation by the Office, but with misinterpretation by the applicant.  The portion referred to by applicant (that is, the Office action mailed 09/14/2021 at page 8, second paragraph) refers to Bosch and Licentia collectively.  This is common practice when introducing a new reference: e.g., “Reference 1 and Reference 2 disclose Element A (Reference 1, page 1), but do not disclose Element B.  Reference 3 teaches Element B…”  That is, Element A is disclosed in the pool of References 1 and 2, but is not necessarily (and need not be) disclosed by each of References 1 and 2.   
Further, the Office doesn’t misinterpret Bosch as disclosing heating in the context of heating captured liquid to sanitize the liquid while in storage at least because the Office didn’t, and doesn’t, state the Bosch discloses heating in the context of heating captured liquid to sanitize the liquid while in storage.  The Office action simply states that Bosch (as part of the Bosch/Licentia prior art method) discloses heating the liquid.  And so it does (Bosch, translation, page 1, paragraph beginning “The invention relates”).  McKee, in combination with Bosch and Licentia, is relied upon for the remainder of the obviousness analysis here (see the Office action mailed 09/14/2021 at page 9, first full paragraph).
Regarding applicant’s argument that the Bosch method is not capable of modification to heat the captured liquid and would require substantial modification since, it is alleged, Bosch discloses storing captured liquid in a film bag which, it is further alleged, could not support a heating element 
Second, it is noted that the bag referred to by applicant is only a preferred embodiment (see the Bosch translation, page 4, second paragraph, and page 6, last paragraph, which refer to the bag as a “foil bag”).   disclosed examples do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123(II).
Third, even if the proposed modification would require substantial modification or isn’t capable of such modification (which has yet to be shown), the portion of the MPEP referred to by the applicant, i.e. MPEP 2143.01(VI), has an additional requirement.  That is, the substantial reconstruction and redesign and a change in the basic principle under which the primary reference construction was designed to operate.  Applicant is welcomed to provide a showing of the necessary change in basic principle, but there does not appear to be one provided thus far.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (remarks, page 9, last paragraph), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, applicant apparently argues that it is cleanly an act of impermissible hindsight to reason that a McKee disclosure of a desire to surpass a standard for delivering a minimum number of HEUs in dishwasher liquid suggests heating reuse liquid with at least the minimum number of HEUs.  The Office simply disagrees.  If, as McKee discloses, this minimum number of HEUs is desirable for cleanliness of dishes, and if the reuse liquid is contemplated as being useful for reuse on the dishes, why would the skilled artisan need applicant’s present disclosure to appreciate that applying the HEUs to the reuse 
In response to applicant's arguments against the references individually (remarks, page 11, first and second paragraphs), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bosch is not relied upon for providing the sump and HEU elements, McKee is.  McKee is not relied upon for providing the reuse tank feature, Bosch is.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention (remarks, page 11, first and third paragraphs), it is noted that the features upon which applicant relies (i.e., heating captured liquid to maintain the liquid in a state of sanitization, and using a sump reheater alone to heat liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714